
	
		II
		110th CONGRESS
		2d Session
		S. 2928
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2008
			Mr. Schumer (for
			 himself, Mrs. Feinstein,
			 Mrs. Clinton, Mr. Durbin, Mr.
			 Kerry, and Mr. Menendez)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To ban bisphenol A in children's products.
		  
	
	
		1.Short titleThis Act may be cited as the
			 BPA-Free Kids Act of 2008
			 .
		2.Ban on BPA in
			 children’s products
			(a)DefinitionsIn
			 this section:
				(1)Children's
			 productThe term children’s product means a consumer
			 product designed for or intended for use by, or care of, a child 7 years of age
			 or younger that is introduced into the interstate stream of commerce. In
			 determining whether a product is intended for use by a child 7 years of age or
			 younger, the following factors shall be considered:
					(A)A statement by a
			 manufacturer about the intended use of such product, including a label on such
			 product, if such statement is reasonable.
					(B)Whether the
			 product is represented in its packaging, display, promotion, or advertising as
			 appropriate for children 7 years of age or younger.
					(C)Whether the
			 product is commonly recognized by consumers as being intended for use by a
			 child 7 years of age or younger.
					(D)The Age
			 Determination Guidelines issued by the Consumer Product Safety Commission in
			 September 2002 and any subsequent version of such guidelines.
					(2)Consumer
			 productThe term consumer product has the meaning
			 given the term in section 3 of the Consumer Product Safety Act (15 U.S.C.
			 2052).
				(b)Ban in
			 children's productsBeginning
			 on the date that is 180 days after the date of enactment of this Act, any
			 children’s product that contains a detectable amount of bisphenol A (commonly
			 known as BPA) shall be treated as a banned hazardous substance
			 under the Federal Hazardous Substances Act (15 U.S.C. 1261 et seq.) and the
			 prohibitions contained in section 4 of such Act shall apply.
			3.Study by the
			 CDCNot later than 90 days
			 after the date of enactment of this Act, the Director of the Centers for
			 Disease Control and Prevention shall submit a plan to Congress on a study the
			 Director shall conduct on the health effects of bisphenol A exposure in all age
			 groups and in pregnant women.
		4.No preemption of
			 more protective State lawsNothing in this Act or section 18(b)(1)(B)
			 of the Federal Hazardous Substances Act (15 U.S.C. 1261 note) shall affect the
			 authority of any State or political subdivision of a State to establish or
			 continue in effect a provision of the law of a State or political subdivision
			 of a State relating to regulation of products containing bisphenol A, except to
			 the extent that such provision of law is inconsistent with the provisions of
			 this Act, and then only to the extent of such inconsistency. A provision of the
			 law of a State or political subdivision of a State is not inconsistent with
			 this Act if such provision provides equal or greater protection to consumers
			 than what is provided under this Act.
		
